TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 19, 2016



                                     NO. 03-16-00123-CV


                                  Rebekha Montie, Appellant

                                                v.

                                   Bastrop County, Appellee




       APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on February 10, 2016, granting Bastrop

County’s plea to the jurisdiction. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the order. Therefore, the Court reverses the trial

court’s order and remands the case to the trial court for further proceedings consistent with this

Court’s opinion. Appellee shall pay all costs relating to this appeal, both in this Court and the

court below.